Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3, 6-10, and 12-20 are pending and rejected. Claims 4-5  and 11 are withdrawn.

Election/Restrictions
Claims 4, 5, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/9/2022.
Applicant's election with traverse of Species A1 in the reply filed on 8/9/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden.  This is not found persuasive because the generation of oxygen plasma in-situ and by remote plasma require different devices and processing considerations which is also described in the instant specification at paragraph 0029. Therefore, since the different plasma generation methods require different fields of search and considerations due to their unique aspects, a search burden is considered to exist. 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 168 in paragraph 0020.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 10, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over David, US 2001/0018127 A1 in view of Minami, WO 2015/112540 A1.
	Regarding claims 1 and 2, David teaches a method of depositing a DLC layer on inorganic phosphor particles by a plasma vapor deposition process (abstract, 0008-0012, and 0053). They teach flowing a carbon-containing gas into a processing volume of a process chamber, the process chamber having internal surfaces comprising aluminum (admitting a hydrocarbon gas into a chamber such that it will enter the processing volume of the chamber, where the chamber is formed from aluminum, it includes an aluminum showerhead, and it includes an aluminum tray holding the particles and acting as an electrode, 0053, 0070-0072, and Fig. 1). They teach depositing a carbon film on the particles in the chamber (0072-0074). They teach that the diamond layer can include additives such as fluorine and oxygen which can be incorporated into the layer or attached to the surface (0034 and 0037). They teach that the additive sources are typically introduced into the coating chamber in a vapor form during or after the deposition of DLC (0067). They teach that fluorine-containing compounds typically are introduced into the coating chamber after the flow of hydrocarbon-containing gas has been stopped so that a fluorine-containing plasma bombards the DLC coating for a time sufficient to form covalent bonds between the fluorine and carbon in the DLC coating (0067). Therefore, they teach forming a carbon layer in the chamber and fluorinating the carbon film such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the coating will also be applied on the aluminum internal surfaces of the chamber in contact with the gas so as to form the CFx layer on the internal surfaces.
	They do not teach flowing fluorine radicals into the process chamber.
	Minami teaches an abrasive material having a DLC coating layer on the surface, where fluorine is incorporated into the surface of the carbon layer (abstract, pg. 8, lines 13-17, and pg. 21, lines 4-10). They teach that the fluoride treatment can be done by a remote plasma device as a plasma treatment or CVD method (pg. 23, lines 22-29). They teach that with the remote plasma device, plasma is generated in a plasma excitation chamber forming excitation activated species that are then flowed into the treating chamber together with a carrier gas to perform the fluoride treatment on the abrasive material (pg. 23, line 22 to pg. 24, line 2). They teach that fluorocarbons or nitrogen trifluoride can be used as the fluorine-containing gas used in the remote plasma method (pg. 24, lines 14-24). Therefore, Minami teaches incorporating fluorine into the surface of a DLC film by exciting a fluorine-containing gas in a remote plasma source and flowing the excited species, i.e. fluorine radicals, into the chamber housing the substrate.
	From the teachings of Minami, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of David to have incorporated fluorine into the DLC coating by generating fluorine radicals (excited species) with a remote plasma and flowing the fluorine radicals into the chamber because Minami teaches that such a process successfully includes fluorine in a DLC coating such that it will be expected to fluorinate the carbon film as desired by David, i.e. provide a CFx layer.
	As to oxidizing the CFx surface, as discussed above, David teaches that the carbon coating can include oxygen and fluorine, where they indicate that the additive sources are typically introduced during or after the deposition of DLC (0034 and 0067). They teach that sources of oxygen include oxygen gas (0036). They teach that the energy is capacitively coupled into the plasma using RF power (0013 and 0047). Since they teach that the additive sources can be included during the deposition, where the deposition is done with plasma, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also applied plasma to an oxygen-containing gas such as oxygen via the capacitively coupled plasma using RF power when incorporating oxygen into the film after deposition of the carbon film with the expectation of successfully including oxygen into the carbon film because it will provide an oxygen species in gas form for the plasma vapor deposition process such that it will be expected to provide oxygen radicals. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have first fluorinated the film and then oxidized the film because when including oxygen and fluorine into the film after carbon deposition there are only two options where either would be expected to include the components to the film as desired such that it would have been obvious to have tried first fluorinating the film and then oxidizing the film with the expectation of success. Therefore, in the process of David in view of Minami, a carbon-containing (hydrocarbon) gas will be flowed into the processing volume of the chamber having internal surfaces comprising aluminum so as to deposit a carbon film on the particles, fluorine radicals will be flowed into the process chamber via the remote plasma generator so as to incorporate fluorine in the carbon coating to form a CFx layer, and then oxygen radicals will be provided by exciting oxygen gas by CCP using RF power so as to oxidize the film and include oxygen in the CFx coating, where since the process is done in the chamber and the chamber components will also be expected to be contacted with the process gases, an AlOCFx coating is also expected to form on at least a portion of the internal surface and because they provide the claimed process steps in the presence of the aluminum chamber. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	Regarding claim 3, David in view of Minami suggest the process of instant claim 1. David further teaches that the flow rate of the carbon-containing gas is between 50 and 500 sccm (0072), such that it overlaps the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Regarding claim 8, David in view of Minami suggest the process of instant claim 1. David further teaches using acetylene as the hydrocarbon gas (0055). 
	Regarding claim 10, David in view of Minami suggest the process of instant claim 1. David further teaches depositing the film to have a thickness in the range of about 10 to 10,000 A (0026), where since the AlOCFx film is formed by the deposition of the carbon film that is subsequently fluorinated and oxidized, the resulting AlOCFx film on the internal surfaces is also expected to have a similar film thickness so as to overlap the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Regarding claim 12, as discussed above for claim 1, David in view of Minami suggest flowing a carbon-containing gas into a processing volume of a processing chamber, wherein the process chamber includes internal surfaces comprising aluminum, depositing a carbon film on the internal surfaces, generating fluorine radicals in a remove plasma source and flowing the fluorine radicals into the processing volume, fluorinating the carbon film and creating a CFx layer on the internal surfaces, exposing the CFx layer to oxygen radicals and/or ions by the generation of an oxygen plasma in the chamber and oxidizing the CFx layer to create an AlOCFx layer on the internal surfaces. 
	David further teaches depositing the film to have a thickness in the range of about 10 to 10,000 A (0026), where since the AlOCFx film is formed by the deposition of the carbon film that is subsequently fluorinated and oxidized, the resulting AlOCFx film on the internal surfaces is also expected to have a similar film thickness so as to overlap the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	As to the time for flowing in the fluorine radicals into the processing volume, Minami teaches using a plasma treatment time set to approximately 2 seconds or more and approximately 300 seconds or less (pg. 25, lines 24-27). Minami teaches performing the fluoride treatment to create a C-F bond (pg. 21, lines 4-10).  David teaches bombarding the DLC coating with a fluorine-containing plasma for a time sufficient to form covalent bonds between the fluorine and carbon in the DLC coating (0067). David teaches depositing the carbon film for a time range from about 10 minutes of about 10 hours (0074). From the teachings of David and Minami, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the fluoride treatment for a time ranging from 2-300 seconds or more because Minami teaches that 2-300 seconds is suitable for creating fluorine-carbon bonds, where since the process of David is directed to coating particles, i.e. high surface area substrates, the time required to create the species would be expected to be higher such that it will be expected to provide the desired and predictable result of providing fluorine radicals for a time suitable for fluorinating the particles and as a result of the carbon film on the internal surfaces. Therefore, David in view of Minami suggest flowing the fluorine radicals into the processing volume for a time overlapping the claimed range or at least overlapping at the end point (5 minutes = 300 seconds). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 18, David in view of Minami suggest the process of instant claim 12. David further teaches that the flow rate of the carbon-containing gas is between 50 and 500 sccm (0072), such that it overlaps the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 19, as discussed above for claims 1, 2, 8, and 10, David in view of Minami suggest flowing acetylene into a processing volume of a process chamber the process chamber having internal surface comprising aluminum, depositing a carbon film on the internal surface, generating fluorine radicals in a remote plasma source from NF3 and flowing the fluorine radicals into the processing volume, fluorinating the carbon film and creating a CFx layer on the internal surfaces, generating an oxygen plasma within the process chamber using RF power (generating plasma using the CCP), oxidizing the CFx layer on the internal surfaces creating a AlOCFx layer, wherein the thickness of the AlOCFx layer overlaps the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 20, David in view of Minami suggest the process of instant claim 19. David further teaches depositing the film at a temperature in the range of 60-70°C and a pressure of 0.001 to 1 Torr (0072 and 0098). Minami teaches performing the fluorinating process at a temperature of 0°C or more and approximately 200°C or less and a pressure of 1 mTorr or more and approximately 1500 mTorr or less (pg. 25, lines 12-23). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the deposition, fluorinating, and oxidizing processes at a temperature in the range suggested by David, i.e. in the range of 60-70°C and a pressure of 0.001 to 1 Torr because David indicates that the deposition can be done at such conditions where the additives can be added during deposition, suggesting that they can also be provided at such conditions, and Minami teaches fluorinating at temperature and pressures overlapping the range of David such that it will be expected to provide suitable conditions for all of the required steps. Therefore, the process chamber will be maintained at a temperature within the claimed range and a pressure overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  


Claims 6, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Minami as applied to claim 8 above, and further in view of Bobek, US 2019/0172714 A1.
	Regarding claim 6, David in view of Minami suggest the process of instant claim 1. David teaches depositing the carbon film at a pressure in the range of 0.001 to 1.0 Torr and a temperature in the range of 60-70°C (0072 and 0098). They teach using hydrocarbons such as acetylene for deposition (0053 and 0055).
	They do not teach transferring a substrate into the processing volume and forming a carbon hardmask on the substrate using acetylene as a carbon precursor.
	Bobek teaches methods of depositing amorphous carbon or diamond-like carbon films on a substrate (abstract and 0018). They teach that the processing chamber is a capacitively coupled plasma chamber, where the susceptor may be configured to contain an electrode (0033). They teach that RF power delivered to the chamber passes through the electrode and out of the chamber to ground (0033). They teach that RF plasma is generated in the processing region to deposit an amorphous carbon film such as an amorphous carbon hardmask, where the plasma may be formed by capacitive means (0075). They teach that the RF power is typically applied between about 50 W and about 2,500 W, e.g. between about 2000 W and about 2500 W (0075). They teach forming the film using acetylene as the hydrocarbon source (0070). They teach depositing the carbon film at a pressure of about 1 Torr to about 20 Torr (0047). Therefore, Bobek teaches depositing a DLC layer for use as a hardmask using acetylene and pressures within the range of David.
	From the teachings of Bobek, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of David to have also used the chamber to deposit hardmask DLC films on substrates because Bobek indicates that such products are desirable where they are formed using the same hydrocarbon source and similar pressures such that the deposition system of David will also be expected to be capable of successfully depositing carbon hardmask films using acetylene so as to provide the desired and predictable result of forming a desirable product. Therefore, in the process of David in view of Minami and Bobek, a substrate will be transferred into the processing volume and a carbon hardmask will be formed on the substrate using acetylene as the carbon precursor. 
	Regarding claim 9, David in view of Minami suggest the process of instant claim 8. David further teaches that a parallel plate reactor is preferably used where the reactor generally has a powered electrode parallel to a grounded electrode which causes energy to be capacitively coupled into the plasma, where using an RF power source causes ion sheaths to form around the electrodes (0047 and 0059). They provide an example of a reactor that comprises a planar electrode powered by RF and a grounded reaction chamber (0069 and Fig. 1). They teach that capacitive coupling of the RF generated plasma results in the formation of an ion sheath around the tray holding the particles (0069-0070 and Fig. 1). They teach that the particles are placed in the tray which serves as powered electrode 4 (0070 and Fig. 1). They teach using an RF power of 1.3 kW (0098). Therefore, they teach forming the carbon film using hydrocarbon gases such as acetylene and forming a capacitively coupled plasma through application of RF power to a substrate support within the process chamber, where the RF power is provided at 1300 W. 
	They do not teach using a power within the claimed range.
	Bobek teaches methods of depositing amorphous carbon or diamond-like carbon films on a substrate (abstract and 0018). They teach that the processing chamber is a capacitively coupled plasma chamber, where the susceptor may be configured to contain an electrode (0033). They teach that RF power delivered to the chamber passes through the electrode and out of the chamber to ground (0033). They teach that RF plasma is generated in the processing region to deposit an amorphous carbon film such as an amorphous carbon hardmask, where the plasma may be formed by capacitive means (0075). They teach that the RF power is typically applied between about 50 W and about 2,500 W, e.g. between about 2000 W and about 2500 W (0075). They teach forming the film using acetylene as the hydrocarbon source (0070).
From the teachings of Bobek, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of David in view of Minami to have used an RF power in the range of about 50-2500 W or between about 2000 W and about 2500 W because Bobek indicates that such a range is suitable for forming a DLC film by plasma vapor deposition using acetylene as a hydrocarbon gas and a capacitively coupled plasma such that it will be expected to provide successful deposition of the carbon film. Therefore, in the process of David in view of Minami and Bobek, the RF power will overlap or be within the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). 
	Regarding claims 13 and 14, David in view of Minami suggest the process of instant claim 12. As discussed above for claim 6, from the teachings of Bobek, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of David to have also used the chamber to deposit hardmask DLC films on substrates because Bobek indicates that such products are desirable where they are formed using the same hydrocarbon source and similar pressures such that the deposition system of David will also be expected to be capable of successfully depositing carbon hardmask films using acetylene so as to provide the desired and predictable result of forming a desirable product. Therefore, in the process of David in view of Minami and Bobek, after depositing the coating on the particles so as to form the carbon layer containing fluorine and oxygen and the resulting AlOCFx layer on the chamber surfaces, a substrate will be transferred into the processing volume and a carbon hardmask will be formed on the substrate using acetylene as the carbon precursor such that a carbon residue will also be expected to deposit onto the AlOCFx layer. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Minami and Bobek as applied to claim 6 above, and further in view of Reilly, US 2013/0302996 A1.
	Regarding claim 7, David in view of Minami and Bobek suggest the process of instant claim 6. David teaches that the chamber includes a showerhead (0071 and Fig. 1).
	They do not teach using a distance between the showerhead and the substrate within the claimed range. 
	Reilley teaches a method for processing a substrate in which an amorphous carbon layer is deposited as a hardmask (abstract, 0007, and 0033). They teach introducing a hydrocarbon source, a diluent gas, and optionally, a plasma-initiating gas into a process chamber, where the hydrocarbon source gas may be acetylene (0034-0035). They teach depositing the layer at a pressure in the range of about 0.5 Torr to about 20 Torr and a temperature from about 25°C to about 800°C (0041-0042). They teach that the spacing between the showerhead and the substrate surface may be between about 100 mils and 5,000 mils, i.e. 0.1 to 5 inches (0043). 
	From the teachings of Reilley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of David in view of Minami and Bobek to have used a showerhead to substrate spacing in the range of 0.1 to 5 inches because Reilley indicates that such a spacing is suitable for depositing a carbon hardmask layer using the process of David in view of Minami and Bobek, i.e. a plasma vapor deposition process using acetylene, such that it will provide the desired and predictable result of successfully depositing a carbon hardmask layer. Therefore, in the process of David in view of Minami, Bobek, and Reilley, the distance between a showerhead of the process chamber and the substrate will overlap the claimed range in forming the carbon hardmask on the substrate. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Regarding claim 15, David in view of Minami and Bobek suggest the process of instant claim 14. As discussed above for claim 9, David teaches forming a capacitively coupled plasma through application of RF power to a substrate support within the process chamber (0047, 0059, 0069-0070, and Fig. 1). 
	Additionally, as discussed above for clam 9, Bobek teaches methods of depositing amorphous carbon or diamond-like carbon films on a substrate (abstract and 0018). They teach that the processing chamber is a capacitively coupled plasma chamber, where the susceptor may be configured to contain an electrode (0033). They teach that RF power delivered to the chamber passes through the electrode and out of the chamber to ground (0033). They teach that RF plasma is generated in the processing region to deposit an amorphous carbon film such as an amorphous carbon hardmask, where the plasma may be formed by capacitive means (0075). They teach that the RF power is typically applied between about 50 W and about 2,500 W, e.g. between about 2000 W and about 2500 W (0075). They teach forming the film using acetylene as the hydrocarbon source (0070).
From the teachings of Bobek, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have deposited the carbon hardmask layer using an RF power in the range of about 50-2500 W or about 2000 W to about 2500 W with acetylene gas using the capacitively coupled plasma because Bobek indicates that such a range is suitable for forming a DLC film by plasma vapor deposition using acetylene as a hydrocarbon gas and a capacitively coupled plasma for forming a hardmask such that it will be expected to provide successful deposition of the carbon hardmask film. Therefore, in the process of David in view of Minami and Bobek, the RF power will overlap or be within the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
	David in view of Minami and Bobek do not teach using a showerhead to substrate spacing within the claimed range. 
	As discussed above for claim 7, from the teachings of Reilley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of David in view of Minami and Bobek to have used a showerhead to substrate spacing in the range of 0.1 to 5 inches because Reilley indicates that such a spacing is suitable for depositing a carbon hardmask layer using the process of David in view of Minami and Bobek, i.e. a plasma vapor deposition process using acetylene, such that it will provide the desired and predictable result of successfully depositing a carbon hardmask layer. Therefore, in the process of David in view of Minami, Bobek, and Reilley, the distance between a showerhead of the process chamber and the substrate will overlap the claimed range in forming the carbon hardmask on the substrate. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Minami, Bobek, and Reilley as applied to claim 15 above, and further in view of Morisada, US 2009/0090382 A1.
	Regarding claim 16, David in view of Minami, Bobek, and Reilley suggest the process of claim 15.
	They do not teach generating second oxygen radicals.
	Morisada teaches a method of self-cleaning a plasma reactor upon depositing a carbon-based film on a substrate a pre-selected number of times, including (i) exciting oxygen gas to generate a plasma and (ii) exposing to the plasma a carbon-based film accumulated on an upper electrode provided in the reactor and a carbon-based film accumulated on an inner wall of the reactor (abstract). They teach that during CVD processing, a film is formed not only on a substrate, but also on inner walls or other inner parts of a CVD chamber, where the chamber needs to be cleaned periodically using an in-situ cleaning process (0007). They teach forming a carbon-based film on a substrate in a reactor, then exciting oxygen gas to generate plasma for cleaning, and cleaning the inside of the reactor with the plasma to remove particles accumulated during the deposition step (0011), where since oxygen gas is excited to a plasma state, oxygen radicals are understood to be formed. They teach that the step of exciting the oxygen gas may be conducted in the reactor (0013). They teach that in-situ cleaning may be done in a reactor that is a capacitively-coupled plasma apparatus (0050 and 0053). They teach that RF power can be used for generating a plasma for cleaning (0071). They teach that when using oxygen gas as a cleaning gas, C and H in the carbon-based film react with O and generate CO2 and H2O which are discharged from the reactor to an exhaust system (0064), such that the carbon residue reacts with the oxygen plasma to form a volatile compound, i.e. carbon dioxide and water, where since water is removed by the exhaust it is understood to be volatile. 
	From the teachings of Morisada, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of David in view of Minami, Bobek, and Reilley to have performed the chamber cleaning process after deposition because Morisada teaches that the process can be used to clean a chamber having a carbon coating such that it will be expected to remove the carbon film by reacting it with the oxygen radicals in the plasma to form the volatile compounds. Therefore, since the oxygen plasma is generated in the chamber of David and Morisada indicates it can be generated using a capacitively coupled plasma, the CCP system will generate the second oxygen radicals in the chamber using RF power to contact the carbon residue and form the volatile compounds to clean the chamber. 
Regarding claim 17, David in view of Minami, Bobek, Reilley, and Morisada suggest the process of claim 16. While they do not teach that the AlOCFx layer prevents oxidation of the internal surfaces comprising aluminum by the second radicals, since they provide the claimed steps, at least a portion of the internal surfaces are expected to have the AlOCFx film that will then prevent oxidation. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.


Claims 1-3, 6, 8, 10, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bobek, US 2019/0172714 A1 in view of San, US 6,767,836 B2.
	Regarding claims 1 and 8, Bobek teaches methods of depositing an amorphous carbon film for use as a hardmask (abstract and 0009). They teach depositing the amorphous carbon film by providing a substrate in a processing region of a processing chamber (0068 and Fig. 4). They teach that a hydrocarbon-containing gas mixture may be flowed from the gas source into the processing region through the gas distribution showerhead, where the gas mixture may include at least one hydrocarbon source and/or carbon-containing source (0069). They teach that the hydrocarbon source is acetylene (0070). They teach generating RF plasma in the processing region to deposit an amorphous carbon film such as an amorphous carbon hardmask, where the plasma may be formed by capacitive or inductive means and may be energized by coupling RF power to the precursor gas mixture (0075). They teach that Rf power is typically applied at a power level between about 50 W and 2500 W, e.g. between about 2,000 W and about 2,500 W (0075). They teach that the plasma is maintained for a time to deposit an amorphous carbon layer having a thickness between about 100 and 5000 A (0075). They teach that the temperature of the process is between about 200 and 700°C and the pressure is in the range of about 1 Torr to about 10 Torr (0076). They teach that the walls and bottom of the chamber comprise aluminum (0029-0030 and Fig. 1). They teach that the susceptor is also formed from aluminum (0033). They teach that the susceptor may be configured to contain an electrode where it is configured to enable RF power delivered to the plasma-processing chamber to pass through the electrode and out of the plasma processing-chamber to ground (0033 and Fig. 1). Therefore, Bobek teaches flowing a carbon-containing gas into a processing volume of a processing chamber, the process chamber having internal surfaces comprising aluminum, where since carbon is deposited on the substrate in the chamber, carbon is also expected to deposit on the internal surfaces of the chamber.
	They do not teach flowing fluorine radicals or oxidizing a CFx layer.
San teaches a method for cleaning CVD reaction chambers with active oxygen species that are products of a plasma which may be either generated within the CVD reaction chamber or generated remotely and introduced into the CVD reaction chamber (abstract). They teach cleaning contaminants from a PECVD reactor used to deposit carbon-containing films (Col. 2, lines 40-53). They teach a process in which a CVD reactor is pre-cleaned by an in-situ oxygen plasma cleaning process, where a wafer is loaded into the CVD reactor, the desired film is deposited thereon, and the wafer is unloaded (Col. 6, lines 35-45 and Fig. 1A). They teach that the CVD reactor is cleaned with a remotely generated NF3-argon plasma and then the process is repeated (Col. 6, lines 35-45 and Fig. 1A). They teach that the active species, including ions and radicals, remove contaminants from the CVD reaction chamber through active species-assisted etching (Col. 3, line 64 through Col. 4, line 5). They teach that in the in-situ oxygen plasma cleaning process, any oxygen plasma is generated by an RF source through electrodes in a CVD chamber charged with an oxygen-containing gas (Col. 4, lines 17-21). Therefore, they teach depositing a carbon-based film in a chamber and cleaning the chamber by first flowing fluorine radicals into the chamber, i.e. by cleaning with a remotely generated NF3-argon plasma, and then providing an in-situ oxygen plasma so as to provide oxygen radicals. 
From the teachings of San, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Bobek to have cleaned the chamber using the process of San because San indicates that the process is suitable for cleaning chambers that deposit carbon-based films such that it will be expected to also clean the chamber of Bobek. Therefore, in the process of Bobek in view of San, the aluminum chamber will be pre-cleaned with an in-situ oxygen plasma, the carbon hardmask layer will be deposited by flowing acetylene into the reactor, fluorine radicals generated by a remote plasma with NF3 gas will be flowed into the chamber, and then an in-situ oxygen plasma will be provided, such that Bobek in view of San provide the claimed process steps and is therefore expected to also provide the claimed CFx layer on the aluminum internal surfaces by the reaction of the carbon film and the fluorine radicals which will then be oxidized to create the AlOCFx layer on at least a portion of the internal surface as a result of the oxygen plasma. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	Regarding claim 2, Bobek in view of San suggest the process of claim 1. Bobek teaches that the plasma chamber is a capacitively coupled plasma chamber that generates plasma with RF power (0033 and 0075). San teaches that in the in-situ oxygen plasma cleaning process, any oxygen plasma is generated by an RF source through electrodes in a CVD chamber charged with an oxygen-containing gas (Col. 4, lines 17-21). Therefore, in the process of Bobek in view of San, oxidizing the CFx layer will comprise generating capacitively coupled plasma comprising oxygen radicals using RF power, i.e. generating oxygen active species (radicals) by plasma using the plasma reactor of Bobek.
Regarding claim 3, Bobek in view of San suggest the process of claim 1. Bobek further teaches that the carbon-containing gas is flowed at a flow rate of about 100 sccm to about 2000 sccm (0047), such that the flow rate is within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
	Regarding claim 6, Bobek in view of San suggest the process of claim 1. As discussed above for claim 1, Bobek teaches using the chamber to deposit carbon hardmask films on substrates using acetylene as the hydrocarbon gas. San teaches providing a substrate to the chamber for deposition after providing the in-situ oxygen plasma clean (Fig. 1A). Therefore, after oxidizing the CFx film, a substrate will be transferred into the processing volume and a carbon hardmask will be formed on the substrate using acetylene as the carbon precursor. 
Regarding claim 10, Bobek in view of San suggest the process of claim 1. Bobek further teaches depositing the amorphous carbon film to have a thickness between about 10 and about 50,000 A or between about 100 and about 5,000 A (0047 and 0075). Therefore, since the AlOCFx film is formed by the deposition of the carbon film that is subsequently fluorinated and oxidized, the resulting AlOCFx film on the internal surfaces is also expected to have a similar film thickness so as to overlap the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 12, as discussed above for claims 1 and 10, Bobek in view of San suggest flowing a carbon-containing gas into a processing volume of a process chamber wherein the process chamber includes internal surfaces comprising aluminum, depositing a carbon film on the internal surfaces, generating fluorine radicals in a remote plasma source and flowing the fluorine radicals into the processing volume, fluorinating the carbon film and creating a CFx layer on the internal surfaces, exposing the CFx layer to first oxygen radicals, and oxidizing the CFx layer and creating a AlOCFx layer on the internal surfaces, where the thickness overlaps the claimed range.
As for the time of flowing the fluorine radicals, San teaches that the time required for the cleaning cycle depends on the conditions used in the deposition process, where the length can be readily ascertained by one skilled in the art without undue experimentation (Col. 3, lines 3-13). They teach that the preferred conditions for a downstream oxygen-fluorine plasma cleaning include a processing time of greater than 120 seconds (Col. 5, line 56 through Col. 6, line 20). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the time for flowing the fluorine radicals to be in a range of greater than 120 seconds because San indicates that such a time is required for a cleaning that includes both fluorine and oxygen species such that when providing fluorine alone, a similar time would be expected to be required. Therefore, they suggest optimizing the cleaning time from a time overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claims 13 and 14, Bobek in view of San suggest the process of claim 12. As discussed above for claims 1, 6, and 12, Bobek teaches using the chamber to deposit carbon hardmask films on substrates using acetylene as the hydrocarbon gas. San teaches providing a substrate to the chamber for deposition after providing the in-situ oxygen plasma clean (Fig. 1A). Therefore, after oxidizing the CFx film, a substrate will be transferred into the processing volume and a carbon hardmask will be formed on the substrate using acetylene as the carbon precursor and since carbon is deposited on the substrate and the chamber is exposed to the reactive gases, carbon residue will also be expected to deposit on the AlOCFx layer from the acetylene carbon precursor.
Regarding claim 18, Bobek in view of San suggest the process of instant claim 12. Bobek further teaches that the carbon-containing gas is flowed at a flow rate of about 100 sccm to about 2000 sccm (0047), such that the flow rate it within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 19, as discussed above for claims 1, 2, 8, and 10, Bobek in view of San suggest flowing acetylene into a processing volume of a process chamber, the process chamber having internal surface comprising aluminum, depositing a carbon film on the internal surface, generating fluorine radicals in a remote plasma source from NF3 and flowing the fluorine radicals into the processing volume, fluorinating the carbon film and creating a CFx layer on the internal surfaces, generating an oxygen plasma within the process chamber using RF power (generating plasma using the CCP), oxidizing the CFx layer on the internal surfaces creating a AlOCFx layer, wherein the thickness of the AlOCFx layer overlaps the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 20, Bobek in view of San suggest the process of instant claim 19. Bobek further teaches that the process parameters may range from a wafer temperature of about 100°C to about 700°C with a chamber pressure of about 1 Torr to about 20 Torr (0047). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have maintained the process chamber at a temperature of about 100-700°C because Bobek indicates such a temperature is desirable for deposition onto the wafer and it will be expected to facilitate keeping the wafer at the desired temperature.
San teaches that the reactor pressure ranges from 10-1000 Pa during the in-situ oxygen plasma cleaning process, i.e. about 0.075-7.5 Torr, where the downstream oxygen plasma conditions and downstream oxygen-fluorine plasma cleaning conditions use a pressure in the range of 10-1350 Pa, i.e. about 0.075-10 Torr (Col. 4, lines 34-60 and Col. 5, lines 12-65). They teach performing depositions using temperatures in the range of 370-380°C and 320-380°C, where there is no indication that the temperature needs to be changed during cleaning, suggesting that the deposition temperature is a suitable temperature (Example 1 and Example 2).
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the deposition and cleaning at pressuring in the range of 1-7.5 Torr because it is a range indicated to be suitable for both cleaning and deposition and to have optimized the temperature from the deposition temperature range taught by Bobek, i.e. 100-700°C, because San suggests that the cleaning can be done at the deposition temperature such that by optimizing using the temperature of Bobek is expected to provide a suitable range. Therefore, in the process of Bobek in view of San the process chamber will be maintained at a temperature and pressure overlapping the claimed ranges while forming the AlOCFx layer. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bobek in view of San as applied to claim 8 above, and further in view of Reilly, US 2013/0302996 A1.
	Regarding claim 7, Bobek in view of San suggest the process of instant claim 6. Bobek teaches that the distance between the susceptor and gas distribution showerhead may be set to between about 200 mils to about 600 mills (0076). Bobek teaches depositing the carbon films by PECVD (0020 and 0047).
	They do not teach using a distance between the showerhead and the substrate within the claimed range. 
Reilley teaches a method for processing a substrate in which an amorphous carbon layer is deposited as a hardmask (abstract, 0007, and 0033). They teach introducing a hydrocarbon source, a diluent gas, and optionally, a plasma-initiating gas into a process chamber, where the hydrocarbon source gas may be acetylene (0034-0035). They teach depositing the layer at a pressure in the range of about 0.5 Torr to about 20 Torr and a temperature from about 25°C to about 800°C (0041-0042). They teach that the spacing between the showerhead and the substrate surface may be between about 100 mils and 5,000 mils, i.e. 0.1 to 5 inches (0043). 
	From the teachings of Reilley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Bobek in view of San to have used a showerhead to substrate spacing in the range of 0.1 to 5 inches because Reilley indicates that such a spacing is suitable for depositing a carbon hardmask layer such that it will also be expected to provide a suitable range in the process of Bobek in view of San. Therefore, in the process of Bobek in view of San and Reilley, the distance between a showerhead of the process chamber and the substrate will overlap the claimed range in forming the carbon hardmask on the substrate. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bobek in view of San as applied to claim 8 above, and further in view of Fairbairn, US 2003/0091938 A1.
	Regarding claim 9, Bobek in view of San suggest the process of claim 8. Bobek teaches that the plasma chamber is a capacitively coupled plasma chamber that generates plasma with RF power (0033 and 0075). They teach that the RF power is typically applied at a power level between about 50 W and about 2500 W, e.g. between about 2000 W and about 2500 W (0075). Therefore, the acetylene will be ionized by forming a capacitively coupled plasma through application of RF power within the process chamber, where the RF power is provided within a range overlapping or within the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
They teach that the showerhead is the powered electrode in the process (0037 and Fig. 1).
	They do not teach applying the RF power to the substrate support. 
	Fairbairn teaches a method of depositing an amorphous carbon film by thermally decomposing a gas mixture comprising a hydrocarbon compound and an inert gas (abstract). They teach that the showerhead and wafer support pedestal form a pair of spaced apparat electrodes and when an electric field is generated between these electrodes, the process gases introduced into the chamber are ignited into a plasma (0029). They teach that the electric field is typically generated by connecting the wafer support pedestal to a source of RF power (0029). They teach that the RF power source may alternatively be coupled to the showerhead or coupled to both the showerhead and the wafer support pedestal (0029). 
	From the teachings of Fairbairn, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Bobek in view of San to have formed the capacitively coupled plasma through application of RF power to the substrate support because Fairbairn teaches that RF power can be coupled to the substrate support as opposed to a shower head for generating plasma such that it will be expected to provide the capacitively coupled plasma as desired by using the substrate support as the powered electrode instead of the showerhead.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bobek in view of San as applied to claim 14 above, and further in view of Fairbairn, US 2003/0091938 A1 and Reilley, US 2013/0302996 A1.
Regarding claim 15, Bobek in view of San suggest the process of instant claim 14. As discussed above for claim 9, Bobek teaches forming a capacitively coupled plasma through application of RF power where the power ranges from about 50-2500 W, e.g. between about 2000 W and about 2500 W (0033 and 0075), where Fairbairn provides the suggestion to apply the power to a substrate support within the process chamber for generating the plasma. Therefore, in the process of Bobek in view of San and Fairbairn, the RF power will overlap or be within the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
	Bobek in view of San and Fairbairn do not teach using a showerhead to substrate spacing within the claimed range. Bobek teaches using a showerhead in the reactor (0032 and Fig. 1).
	As discussed above for claim 7, from the teachings of Reilley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Bobek in view of San and Fairbairn to have used a showerhead to substrate spacing in the range of 0.1 to 5 inches because Reilley indicates that such a spacing is suitable for depositing a carbon hardmask layer using the process of Bobek in view of San and Fairbairn. Therefore, in the process of Bobek in view of San, Fairbairn, and Reilley, the distance between a showerhead of the process chamber and the substrate will overlap the claimed range in forming the carbon hardmask on the substrate. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Regarding claim 16, Bobek in view of San, Fairbairn, and Reilley suggest the process of instant claim 15. San further teaches cleaning the reactor with a fluorine plasma cleaning, and then prior to deposition, performing the in-situ oxygen plasma cleaning (Fig. 1A), such that after deposition of the carbon hardmask the chamber will again be cleaned with oxygen radicals in-situ via the CCP. They teach that in an in-situ oxygen plasma cleaning process, reactive oxygen species with sufficient ion-bombardment energy will react with fluorine and carbon compounds deposited on the walls of the reaction chamber and the susceptor, converting non-volatile compounds into volatile compounds which are then pumped out through the gate valve (Col. 10, lines 1-14). Therefore, when generating the second oxygen radicals in the chamber of Bobek in view of San, Fairbairn, and Reilley, a capacitively coupled plasma will be generated comprising the second oxygen radicals within the process chamber, using RF power, and the carbon residue in the chamber will be contacted with the oxygen radicals to form a volatile compound.
	Regarding claim 17, Bobek in view of San, Fairbairn, and Reilley suggest the process of claim 16. While they do not teach that the AlOCFx layer prevents oxidation of the internal surfaces comprising aluminum by the second radicals, since they provide the claimed steps, at least a portion of the internal surfaces are expected to have the AlOCFx film that will then prevent oxidation. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718